DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            RANDALL LACEY,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-0666

                                [July 5, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Darren Steele, Judge;
L.T. Case No. 56-2015-CF-003158-A.

   Michael C. Minardi of Michael Minardi, P.A., Riverview, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Allen R. Geesey,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant Randall Lacey appeals the summary denial of his rule 3.850
motion for post-conviction relief. The State concedes that the trial court
erred in failing to allow Lacey an opportunity to amend the motion. See
Fla. R. Crim. P. 3.850(f)(2); Spera v. State, 971 So. 2d 754 (Fla. 2007). We
therefore reverse and remand for the trial court to afford Lacey an
opportunity to file a facially sufficient motion.

   Reversed and remanded.

TAYLOR, DAMOORGIAN and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.